DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1. Mounting unit in claims 1, and 9
2. step of obtaining an adjustment amount of spherical aberration, and step of controlling a display device in claim 9
.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (EP 2848974) in view of Satoshi (CN 102823258, published on Dec 12, 2012, English translation provided herewith from which citation is given).

Regarding claim 1, Kasuka discloses an image capturing apparatus (203, fig. 1, ¶0012), to/from which a lens barrel (202, fig. 1, ¶0012-0013) can be attached/detached, comprising: 
a mounting unit (204, fig. 1) configured to mount the lens barrel (¶0012); 
a processor (microcomputer in control device 214, fig. 1, ¶0015); and 
a memory (he body control device 214 includes a microcomputer, a memory, a body drive control circuit and the like – ¶0015, fig. 1) to: 
obtain an adjustment amount of spherical aberration from the lens barrel mounted on the mounting unit (In step S330, the body control device 214 receives spherical aberration information, which is to be used as optical characteristic information, from the lens control device 206 – ¶0125, step s330, fig. 20); and 
control a display device to display an image obtained through the lens barrel (It also processes, displays and records image signals and controls camera operations – ¶0015; The liquid crystal display element 216 functions as an electronic view finder (EVF). A live-view image brought up on display at the liquid crystal display element 216 by the liquid crystal display element drive circuit 215 based upon image signals read out from the image sensor 212, can be viewed by the photographer via the eyepiece lens 217 – ¶0016.
Also see steps s331-s335 in fig. 20, and corresponding descriptions in ¶125-0132).
Kasuka is not found disclosing explicitly that memory storing a program which, when executed by the processor, causes the image capturing apparatus, and that display device displays information about the adjustment amount as well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to make the memory of the body control device 214 storing a program which, when executed by the processor (microcomputer of control device 214), causes the image capturing apparatus 203 to execute the method steps shown in fig. 20, because it is a well known method used in the art yielding predictable results. 
Satoshi discloses that, 
The aberration of passage of the data to perform the selection of the correction calculation, and the subjected to aberration correction for image display on the image display unit 34 in the image processor 32 [see ¶129 of the provided English translation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kasuka to include the teaching of Satoshi of displaying aberration related information as well on a display unit besides view through image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 8, Kasuka in view of Satoshi discloses, the image capturing apparatus according to claim 1, further comprising: 
an image capturing unit (212, fig. 1) configured to convert an optical image, which is formed by the lens barrel mounted on the mounting unit, into image signals (¶0018), and
wherein the image is a live view image obtained by the image capturing unit (¶0016-0019, fig. 1).
Regarding method claim(s) 9, although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above.

Regarding claim 10, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 9 (as explained in claim 1, memory of body control device 214 functions as a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 9).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 

Regarding claim 2, wherein when the lens information indicates that the lens barrel is equipped with the spherical aberration variable mechanism, the adjustment amount is obtained.

Regarding claim 5, control so that when the image recorded on the recording medium is reproduced and displayed on the display device, information, which corresponds to the adjustment amount associated with the image, is superimposed on the image and displayed.

Regarding claim 6, wherein, when the lens barrel mounted on the mounting unit is equipped with the spherical aberration variable mechanism, the information about the adjustment amount is displayed as an icon, and a blurring level of the image based on the adjustment amount by a spherical aberration variable mechanism is represented by changing a display pattern of the icon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697